Title: From Thomas Jefferson to Craven Peyton, 30 April 1804
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir
            Monticello Apr. 30. 04.
          
          I have recieved from mr D. Carr copies of the papers in court respecting your injunction against Henderson. they give a serious aspect to the case, and render it indispensable that the whole subject should be thrown into a single bill in Chancery before the Chancellor at Richmond. there would be no end of changes to the suits which detached parts of the subject would give rise to. the bill should be against John Henderson, the widow, and the infant children whose parts you have bought. the object as to the widow should be to establish your deed, as to John to set aside his claim under her & enjoin his proceeding further, and as to the children to require a confirmation of their conveyances as fast as they come of age, lest they should on coming of age alienate to persons having no notice of your right. this suit will be notice to every body. the bill must be in your name, and must state the specific considerations you gave to each, & with whom the bargains were made. if you gave them lands in exchange, this suit will bind the land to you as a security for the title. I will take time to state the whole matter clearly & fully in a bill. but to do this you must do me the favor to ride up, bring their deeds & all other papers relating to the title, and give me all the verbal information necessary. I shall need the dates of the death of mr Henderson, the names & dates of birth of all the children, and the names of the husbands of the females who are married. if you could come up on Wednesday morning (Apr. 2) and breakfast with me (say by 7. aclock) we can go over the matter before any body will come in to interrupt us. Accept my friendly salutations.
          
            Th: Jefferson
          
        